Citation Nr: 0500416	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-20 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for type 2 diabetes 
mellitus claimed as a residual of Agent Orange exposure 
during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from August 
1966 to September 1986.  This matter comes properly before 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision the Department of Veterans Affairs (VA) 
Regional office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The veteran has a current diagnosis of type 2 diabetes 
mellitus.  

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

CONCLUSION OF LAW

Type 2 diabetes mellitus was incurred in active military 
service as a result of exposure to Agent Orange.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the new law does not 
preclude the Board from adjudicating the veteran's claim for 
service connection for diabetes mellitus.  This is so because 
the Board is taking action favorable to the veteran by 
granting service connection; a decision at this point poses 
no risk of prejudice to the veteran.  

II.  Service Connection for Diabetes Mellitus 

The veteran claims entitlement to service connection diabetes 
mellitus as a residual of exposure to Agent Orange during 
service. 

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of diabetes mellitus, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (emphasis added).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f).

Type 2 diabetes mellitus disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent at any time after which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

In this case the veteran avers that he developed type 2 
diabetes mellitus as a result of exposure to Agent Orange in 
service.  In January 2000, a VA Agent Orange protocol 
examination of the veteran was conducted; the diagnosis 
rendered was "diabetes type II without complication."  In 
May 2001, another VA examination of the veteran was conducted 
and confirmed the diagnosis of "non-insulin-dependent 
diabetes."    

That the veteran has a current diagnosis of type 2 diabetes 
mellitus is not at issue.  Rather, the difficulty with the 
veteran's claim is whether he served in Vietnam during the 
specified period of time so that he is presumed to have been 
exposed to Agent Orange during service.  

The evidence of record reveals that the veteran retired after 
20 years of service in the United States Air Force.  His  
active service extended from August 1966 to September 1986.  
Review of his discharge papers, DD 214, reveals that the 
veteran was awarded the Vietnam Service Medal during service.  
However, the Board notes that the award of this medal does 
not necessarily prove service in Vietnam within the meaning 
of the controlling law.  38 U.S.C.A. §  1116(f).  
Specifically, the Vietnam Service Medal was awarded for 
service in Vietnam, Thailand, Laos, and 


Cambodia.  Since the veteran served in the Air Force, and 
there were large airbases in Thailand at this period of time, 
the award of the Vietnam Service Medal alone, without any 
supporting documentation, does not necessarily establish 
service in the Republic of Vietnam during the Vietnam era. 

In the present case, the veteran has submitted written 
statements and hearing testimony that he served as a airplane 
mechanic at Clark Air Force Base in the Philippines and that 
he was sent on temporary duty to Vietnam.  Review of service 
personnel records obtained by the RO reveals that the veteran 
was stationed at Clark Air Force Base, Philippines from 
approximately November 1968 to May 1970.  Another service 
personnel record reveals that the veteran completed 53 days 
of service in "Southeast Asia" from May to July 1969.  This 
supports the veteran's claims that he was sent on temporary 
duty to Southeast Asia, but it does not conclusively show 
that the duty was in Vietnam.  However, the veteran has also 
submitted color photocopies of his military driver's license.  
Being a color copy, this document clearly shows the license 
and all of the various endorsements made upon it with 
multiple ink stamps in varying colors.  The veteran's 
military driver's license clearly shows a stamped endorsement 
stating "DANANG AB [air base] VIETNAM."  The Board believes 
that this endorsement would only have been made on the 
veteran's driver's license in person at the location 
specified.  As such, this document, along with all the other 
evidence referred to above indicates that the veteran had a 
temporary duty assignment which resulted in him serving in 
the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. 
§  1116(f).

The evidence supports a grant of service connection for 
diabetes mellitus.  The veteran has a current medical 
diagnosis of type 2 diabetes mellitus.  The evidence of 
record also indicates that the veteran served in the Republic 
of Vietnam during the Vietnam era and is therefore presumed 
to have been exposed to Agent Orange during service.  As such 
presumptive service connection under the provisions of 
38 C.F.R. § 3.309(e) is warranted. 




ORDER

Service connection for type 2 diabetes mellitus due to Agent 
Orange exposure in service, is granted.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


